WADDILL, District Judge.
The case is now before the court on a demurrer to the indictment, and without meaning to express any opinion as to the merits of the case, or whether the offense charged is itself an indictable one or not, the court is clearly of opinion that the demurrer should be sustained, as the indictment does not set forth the crime sought to be covered by it with that degree of particularity and accuracy required in a prosecution for conspiracy. United States v. Hess, 124 U. S. 483, 8 Sup. Ct. 571, 31 L. Ed. 516.
The indictment, moreover, is defective, in that it fails to make clear that the offense charged was committed within the jurisdiction of this court. The charge is that on the 6th day of May, 1902, the defendants, by name, of the Eastern District of Virginia, did in the city of Washington, in the District of Columbia, and at Norfolk, Va., in the Eastern District of Virginia, and within the jurisdiction of this court, then and there unlawfully and corruptly conspire to defraud, and did defraud, the United States, by confederating, combining, and agreeing together to bid fictitiously and fraudulently, in the matter of the bids above mentioned.
This clause clearly lays the venue, both in the District of Columbia and at Norfolk, in the Eastern District of Virginia, and there is nothing in the indictment from which it can be ascertained with any degree of accuracy or certainty within which jurisdiction, whether of this court or that of the District of Columbia, it is proposed to charge the crime to have been committed.
An order sustaining the demurrer will be entered.

 2. See Indictment and Information, vol. 27, Cent. Dig. §§ 292. 293.